Citation Nr: 1048170	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  10-09 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to nonservice-connected pension benefits.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico, which denied the benefit sought.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Additional development is needed prior to further disposition of 
the claim.

A claim for a permanent and total disability rating for non-
service-connected disability pension purposes is determined based 
on the total impairment caused by all non-service- connected 
disabilities not the result of the Veteran's willful misconduct.  
See 38 U.S.C.A. §§ 1502, 1521(a); 38 C.F.R. §§ 3.321(b)(2), 
3.340, 3.342(a), 4.17; Roberts v. Derwinski, 2 Vet. App. 387, 390 
(1992) (stating that before a total and permanent disability 
rating can be awarded, an evaluation must be performed to 
determine the percentage of impairment caused by each 
disability).

In this case, the Veteran filed his claim for nonservice-
connected pension benefits, asserting that he has a number of 
chronic conditions that prevent him from securing substantially 
gainful employment, including diabetes mellitus type II, cancer 
of the prostate, radiculopathy of both upper extremities and both 
lower extremities, a nervous disorder, urinary incontinence, 
hypertension, and a heart condition that required surgery in July 
2008 due to blood clots.  

He was afforded a VA genitourinary examination in September 2008; 
and a VA general examination in October 2008, which covered 
physical and mental conditions.  Those examinations, however, did 
not address one or more of the Veteran's nonservice-connected 
disabilities.  In addition to the disorders addressed, VA 
treatment records and the Veteran's VA computerized "problem 
list" show that the Veteran received treatment for and/or had 
health problems including hyperlipidemia, tinea cruris, 
prostatitis, hypercholesterolemia, and adjustment disorder with 
anxiety.   Though some associated symptomatology may have been 
examined, not every condition identified in the claims file has 
been addressed in VA examinations.
  
Because the VA examinations did not address some of the 
disabilities discussed above-and because the RO did not rate 
those disabilities for purposes of determining whether the 
Veteran meets the schedular criteria for granting nonservice-
connected pension benefits-the case must be remanded for a VA 
examination and readjudication of the case.  See Roberts v. 
Derwinski, 2 Vet. App. 387, 390 (1992) (remanding for appropriate 
examinations because there was "no rating evaluation" for the 
Veteran's alleged disabilities).

Furthermore, additional VA treatment records have been added to 
the claims file since the most recent VA examination which was 
over two years ago.  Fulfillment of VA's statutory duty to assist 
the appellant includes providing an additional VA examination by 
a specialist when indicated, conducting a thorough and 
contemporaneous medical examination, and providing a medical 
opinion, which takes into account the records of prior medical 
treatment.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991).  Such examination and 
opinion would be instructive with regard to the appropriate 
disposition of the claim under appellate review. Ascherl v. 
Brown, 4 Vet. App. 371, 377 (1993); Littke v. Derwinski, 1 Vet. 
App. 90 (1990).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Contact the Veteran and request that he 
identify the names, addresses, and 
approximate dates of treatment for all VA and 
non-VA healthcare providers who have treated 
him since October 2008.  After obtaining 
proper authorization from the Veteran, 
attempt to obtain any records identified and 
not previously secured.

2.  The RO should arrange for the Veteran to 
undergo a VA pension examination to determine 
the nature, extent and severity of all 
disabilities found to be present.  The 
examiner must describe the impact of the 
Veteran's disabilities on his industrial 
adaptability.  Any diagnosed disorder must be 
evaluated for the specific purpose of 
assessing their relative degree of industrial 
impairment, in light of the Veteran's medical 
and vocational history.  In addition, with 
respect to his psychiatric disability, the 
examiner must estimate the Veteran's Global 
Assessment of Functioning (GAF) Scale.  The 
examiner should describe what types of 
employment activities are limited because of 
the disorders and whether sedentary 
employment is feasible.  A complete rationale 
should be given for all opinions and 
conclusions expressed.

3.  In light of the evidence obtained 
pursuant to the above development, as well as 
any other development it deems appropriate, 
the RO should readjudicate the Veteran's 
claim.  In doing so, the RO must assign a 
rating for each of the Veteran's 
disabilities. 

4.  If the determination remains adverse to 
the Veteran, he and his representative must 
be furnished a Supplemental Statement of the 
Case and be given an opportunity to submit 
written or other argument in response thereto 
before the claims file is returned to the 
Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



